Citation Nr: 1126756	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  08-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1976 to April 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

These issues were previously before the Board in November 2010, at which point the case was remanded for further development.  As discussed below, the Board finds that, applying the benefit of the doubt doctrine, the evidence currently of record establishes entitlement to service connection for a low back disorder.  Therefore, no further remand or development is necessary in this regard.  

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained low back injuries, including two separate instances of trauma, during service, and he is currently diagnosed with a low back disability, including degenerative joint disease of the lumbar or thoracolumbar spine and possible nerve impingement.  

2.  Resolving all reasonable doubt in the Veteran's favor, the lay and medical evidence establishes continuous low back symptomatology since service, and his currently diagnosed low back disability is related to the in-service injuries.



CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1131¸ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for a low back disability constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations in this regard.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

For veterans who have 90 days or more of active service during a period of war or after December 31, 1946, certain chronic diseases, including arthritis and organic diseases of the nervous system (such as degenerative disc disease), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of at least 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, service treatment records document several instances of treatment for low back pain.  In December 1976, the Veteran was transported by ambulance for complaints of sudden onset abdominal and low back pain for no apparent reason, and he was diagnosed with muscle strain.  It was noted that he had physically over-extended himself recently.  On two occasions in March 1977, the Veteran was treated for traumatic injury to the back, stating that he hurt his back in a fall.  He again reported pain across the low back and abdomen and was diagnosed with "muscle strain ?".  In October 1978, the Veteran reported low back pain after he slipped and struck his back on the deck.  He was noted to have full range of motion and pain in the lumbosacral area, and he was diagnosed with trauma to the low back.  In August 1979, the Veteran complained of low back pain from the T10 to L5-6 levels.  He appeared to have muscle spasms and full range of motion upon examination.  The provider noted an injury to the same part of the back one year previously and diagnosed muscle strain.  The Veteran continued to serve on active duty through April 1984, but no separation examination is of record.  

The Veteran has reported having continuous low back pain since service, including since hitting his back on the side of a table.  He states that he sought treatment in addition to the times summarized above, but he was just given pain medication and those visits were apparently not documented.  In addition, the Veteran states that he sought private treatment for back pain many times over the years, including over 20 years ago, but he does not remember the name or address of the providers, and the records are no longer available.  See June 2007 notice of disagreement, May 2011 statement, December 2010 VA examination report. 

In support of his claim, the Veteran has submitted two statements from fellow service-members and a statement from his wife, all dated in November 2009.  One fellow service-member, R.L.W., stated that he witnessed the Veteran injure his back during service in the mid- to late-1970s, and that he could hardly move at times.  R.L.W. further stated that there were many times during service when the Veteran, himself, and others would be given Tylenol or aspirin for pain when they sought treatment at sick call.  In addition, R.L.W. stated that he was again stationed with the Veteran several years later, and the Veteran's back condition appeared to be worse.  He also stated that the Veteran was having even more problems recently.  

Another fellow service-member, P.W., stated that he has known the Veteran since 1978, and he first became aware of the Veteran's back problems when he declined to play sports because he had injured his back.  P.W. was again stationed with the Veteran in 1980, at which point the Veteran was unable to perform his share of duties as an electrician due to persistent and severe back pain and spasms.  

Further, the Veteran's wife stated that he has always had back problems since they met in July 1990, and they have progressed over the years.  She further stated that the Veteran sought treatment for back pain from many doctors, underwent many x-rays and tests, and took medications over the years without any permanent relief.  

It does not appear that the Veteran's complete private treatment records have been obtained with respect to his back.  However, an October 2005 primary care record indicates complaints of back pain with sudden onset, persistent pattern, dull ache in the low back increasing.  A February 2007 record from this provider further indicates continued back pain, stiffness after sitting, with intermittent pattern for years, recurrent, and pain precipitated by trauma.  A July 2007 physical therapy record indicates a total of five visits with a diagnosis of lumbago, with complaints of continued back pain and no significant decrease in symptoms.  In a January 2009 letter, Dr. G stated that the Veteran had chronic low back pain with acute flares requiring medical treatment, and that he had been seen in that office from December 2006 through January 2009.  A December 2009 MRI for worsening low back pain with radiation to both lower extremities was interpreted to show degenerative disc changes of the lower three levels, or at L3-L4, L4-L5, and L5-S1.  The findings were most pronounced at the L5-S1 level, and there was possible impingement of the exiting left S1 nerve.  In addition, treatment records from Dr. K reflect several epidural steroid injections from February 2010 to July 2010.  

In a July 2010 letter, Dr. K stated that the Veteran presented with complaints of pain originating in the low back with radiation into the bilateral lower extremities down to the feet, and he reported injuring his back while in the military.  Upon review of the service treatment records, Dr. K noted that the Veteran did have two separate incidents of trauma to the lumbar spine in March 1977 and October 1978.

The Veteran has been afforded two compensation and pension examinations.  At a May 2007 QTC examination, he reported suffering from lumbar strain since 1976, with stiffness, weakness, and pain for 31 years.  Physical examination showed tenderness and muscle spasm in the left paravertebral at T10-T12, L1-L5.  There was also decreased range of motion with pain, but no evidence of radiating pain with movement, and no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination showed motor and sensory function within normal limits.  A thoracic spine x-ray showed degenerative arthritis, with mild hypertrophic change at the lower thoracic spine.  The Veteran was diagnosed with degenerative arthritis of the thoracolumbar spine.

At the December 2010 VA examination, the Veteran reported pain from the mid-back to the top of the buttocks, with occasional radiation down the back of the legs to the knees, which feels paralyzed or numb for approximately 30 minutes to 1 hour.  The Veteran stated that his back condition "came to a head" a couple of years ago, so he sought private treatment from Dr. K. and was given injections.  He reported receiving five injections in the back over the past 8 months, as well as occasional use of a cane and an over-the-counter elastic back support.  Physical examination showed decreased range of motion with objective evidence of pain and guarding with movement, some loss of lumbar lordosis, and no muscle spasms.  X-rays were interpreted to show some diminution in joint space at the L5-S1 level and a small osteophyte at the anterior part of the fifth lumbar vertebra.  The examiner stated that the December 2009 MRI findings showing degenerative disc changes were compatible with the current x-ray findings.  

The VA examiner noted that the Veteran was treated for back problems during service, but he opined that these were all episodic, stating that the Veteran was seen one time for each instance.  The examiner further noted that there was no separation examination available.  He stated that the current back pain appeared to be typical degenerative joint disease and in keeping with the Veteran's age of 52, and a fairly well-preserved back.  The examiner stated that there was "no objective evidence" of a low back problem within one year after the Veteran's separation from military service based on no mention of an osteophyte at the L4 level in the 2007 QTC examination x-ray.  The examiner diagnosed lumbar spine degenerative joint disease, L5-S1, mild, and opined that it is less likely than not that the Veteran's current low back condition is related to his military service, to include any injuries during service.  The Board notes that the VA examiner did not appear to consider the lay evidence of record concerning continuity of symptomatology.

Based on the foregoing evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a low back disability.  Specifically, the medical evidence confirms a current low back disability, including degenerative joint disease of the lumbar or thoracolumbar spine and possible nerve impingement.  See April 2007 QTC x-rays; December 2010 VA x-rays; December 2009 private MRI.  The service treatment records also corroborate the lay statements concerning treatment for low back pain during service on several occasions, including two separate traumatic injuries.  Further, the Board finds the Veteran and other lay witnesses to be both competent and credible as to continuous, observable low back symptomatology (including pain and limited function) since the in-service injuries.  In particular, these lay statements are generally consistent with the available medical evidence, including for treatment purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence).  Further, the Veteran worked as an electrician during and after service, and there is no indication of any post-service trauma or injury to the low back.  See, e.g., DD Form 214, December 2010 VA examination.  

It is unclear whether the Veteran's disability rose to a compensable degree within one year following separation from service, as required for presumptive service connection.  However, Dr. K and the QTC examiner appear to indicate a possible relationship between the Veteran's current disability and the in-service injury.  The Board observes that the Veteran had symptoms at the T10 to L5 levels both during service and at the May 2007 QTC examination.  While the December 2010 VA examiner opined that the current disability is not related to service, he does not appear to have considered the lay evidence concerning continuous symptomatology, which the Board has found credible.  As such, this opinion is inadequate for adjudication purposes.  Accordingly, applying the benefit of the doubt doctrine, service connection is warranted for a low back disability.  38 C.F.R. §§ 3.102, 3.303.
 

ORDER

Service connection for a back disability is granted.


REMAND

The Veteran asserts that his current right knee disability is due to injury during service.  Service treatment records reflect a treatment for a right knee contusion after bumping the knee on a door in September 1978, as well as a right knee strain due to trauma or twisted right knee in October 1980.  No separation examination is available.  An October 2005 private primary care record reflects complaints of knee pain of acute onset, with persistent pattern, for one month.  A private x-ray conducted in December 2006 by M.R. Rehab was interpreted to show acquired genu varus and medial compartment arthrosis.  The Veteran was afforded a QTC examination in May 2007, as well as a VA examination in December 2010.  During both examinations, he reported injuring or twisting his knee several times during service, which he believes led to chronic pain and the current right knee disability.  X-rays conducted in May 2007 were interpreted as normal, and x-rays in December 2010 were interpreted to show minimal in joint space in the medical compartment, compatible with degenerative joint disease at the Veteran's age level.  

The Board finds that further development is necessary for a fair adjudication of the Veteran's right knee claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, there appear to be outstanding, pertinent private treatment records.  The Board notes that, in a November 2010 letter, the agency of original jurisdiction (AOJ) requested the Veteran to identify any VA or private providers.  The AOJ further requested the Veteran to complete an authorization and release (VA Form 21-4142) for any private providers, to include Dr. O and Dr. G, as directed in the prior remand.  In February 2011, the Veteran submitted the first page of a VA Form 21-4142 as to Dr. K and Dr. G, these forms were not signed, and no efforts were made to obtain such records.  The Veteran identified knee treatment from Dr. G at the December 2010 VA examination, and there appear to be at least partial records from Dr. O with Southeast Primary Care and from M.R. Rehab concerning the right knee.  As such, upon remand, the Veteran should be offered another opportunity to identify any outstanding providers and complete the necessary authorization to allow VA to obtain such records, or to provide any missing records himself.

After all identified, available outstanding records have been obtained, the Veteran should be afforded another VA examination to determine the nature and etiology of any current right knee disorder.  The examiner should offer an opinion as to whether such disability is directly related to service, as well as whether the right knee disability was caused or aggravated by the now service-connected low back disability.  All lay and medical evidence should be considered, to include any evidence of continuity of symptomatology, as well as prior medical opinions.

As noted above, direct service connection generally requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; Barr, 21 Vet. App. at 307.  However, under C.F.R. § 3.303(b), the nexus element for chronic disease may be established by medical or lay evidence where there is competent and credible evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.  Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board and the AOJ, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence.  However, competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  Further, lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337; McLendon, 20 Vet. App. at 84.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the Veteran to identify any providers who have treated him since separation from service for any right knee symptoms, and to complete and sign an authorization and release form (VA Form 21-4142) for each non-VA provider, specifically to include Dr. G, Dr. O with Southeast Primary Care, and M.R. Rehab.  After obtaining the necessary authorizations, request copies of any identified, outstanding treatment records.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any missing records.

2.  After completing the above-described development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right knee disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Identify any current right knee disability, and all associated symptoms.  

(b)  Is it at least as likely as not (probability of 50 percent or more) that any current right knee disability was incurred or aggravated as a result of any incident during active duty service, to include the documented knee injuries during such service?  Also, is it at least as likely as not that any current right knee disability manifested to a degree of at least 10 percent within one year following separation from service, or by April 1985?  All lay and medical evidence of record should be considered, to include any evidence of continuity of symptomatology, as well as any prior medical opinions and diagnostic tests.  In particular, please comment on the significance, if any, of the December 2006 private x-ray findings.

(c)  If a right knee disability is not directly related to service, is it at least as likely as not (probability of 50 percent or more) that such disability is was proximately caused or proximately aggravated beyond its normal progression as a result of the service-connected low back disability?  All lay and medical evidence of record should be considered.

A complete rationale must be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's service connection claim for a right knee disorder.  All lay and medical evidence of record should be considered, to include the competency and sufficiency of certain lay evidence as provided in the cases summarized supra.  All potential theories for service connection should also be considered, to include as secondary to the service-connected low back disability.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


